Order entered November 29, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00341-CV

                           SHANEKA BUSBY BAKER, Appellant

                                              V.

                            FORREST REGGIE CARR, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04681-D

                                          ORDER
        Before the Court is appellant’s November 23, 2016 third motion for an extension of time

to file appellant’s reply brief. We GRANT appellant’s motion.

        We ORDER the Clerk of the Court to file appellant’s reply brief tendered as of the date

of this order.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE